DETAILED ACTION
Status of Application
Claims 1-15 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (US 20180219058 A1).
Regarding claim 1, Xiang teaches a display substrate, comprising a display area, pixel units arranged in an array, gate lines extending along a first direction and data lines extending along a second direction are arranged in the display area, the gate lines and the data lines are crossed, (Para 70-73.  Figs 17A-17B shows gate lines 12 and data lines 13 crossed and areas A1 and A2 as shown in Fig. 16). 
the pixel units arranged along the first direction are coupled through the gate lines, and the pixel units arranged along the second direction are coupled through the data lines; (Para 70-73.  Figs 17A-17B shows gate lines 12 and data lines 13 crossed and areas A1 and A2 as shown in Fig. 16).
the display area comprises a first area and a second area which are mutually butted, the first area and the second area are arranged along the second direction, (Para 70-73.  Figs 17A-17B shows gate lines 12 and data lines 13 crossed and areas A1 and A2 as shown in Fig. 16).
quantities of the pixel units arranged along the first direction in the first area are the same, and a quantity of the pixel units in any row arranged along the first direction in the second area is less than that of the pixel units in any row arranged along the first direction in the first area; (Fig. 16-17B show A1 has same number of pixel in a row while A2 has less in a row)
the display substrate further comprises a compensation area, the compensation area is in butt joint with the second area, a load compensation unit is arranged in the compensation area, the gate line in the second area extends to the compensation area, the data line in the first area extends to the compensation area, and the load compensation unit is coupled with the gate line and the data line. (Para 70-73. Figures 17-17B Shows B1 as the compensation area with load compensation unit 21 with connects to gate lines extending from A2 and data line extending from A1 for load compensation to achieve image uniformity)

Regarding claim 7, Xiang already teaches the display substrate of claim 1, 	and Xiang teach wherein the first area, the second area, and the compensation area are arranged along the second direction. (Fig. 17A-17B shows that B1 and A2 are arranged along the second direction from A1)

Regarding claim 8, Xiang already teaches the display substrate of claim 1, 	and Xiang further teaches wherein the second area and the compensation area are arranged along the first direction, and the compensation area is further in butt joint with the first area. (Para 70-73. Figures 17A-17B Shows B1 as the compensation area with load compensation unit 21 with connects to gate lines extending from A2 and data line extending from A1 for load compensation)

Regarding claim 12, Xiang already teaches the display substrate of claim 1, 	and Xiang further teaches wherein each gate line is input with a scan signal from one end thereof; or, each gate line is input with a scan signal from both ends thereof. (Para 29, 39)

Regarding claim 13,  Xiang further teaches A display device, comprising the display substrate of claim 1. (Para 45)

Regarding claim 14, Xiang further teaches a method for driving the display substrate of claim 1, the method comprising: driving the pixel units in the first area to display by scan signals input through gate lines in the first area; driving the pixel units in the second area to display, and driving load compensation units in the compensation area by scan signals input through gate lines in the second area. (Para 70-73. Line 21 are connected to gate line 101(12a))

Regarding claim 15, Xing further teaches The driving method of claim 14, further comprising: driving the load compensation units in the compensation area and the pixel units in the second area, which are coupled to each gate line, simultaneously, by a scan signal input by said each gate line. (Para 70-73. Line 21 are connected to gate line 101(12a))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 20180219058 A1), further in view of Gao et al. (US 20180129106 A1).
Regarding claim 2, Xiang already teaches the display substrate of claim 1, 	However Xiang does not teach wherein the load compensation unit compensates a resistance and a capacitance of a load of the gate line. 
However Gao teaches wherein the load compensation unit compensates a resistance and a capacitance of a load of the gate line.  (Para 77-78)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Xiang with Gao teach wherein the load compensation unit compensates a resistance and a capacitance of a load of the gate line in order to achieve a better image uniformity with load compensation accounting for  both resistance and capacitance. 

	Regarding claim 3, Xiang already teaches the display substrate of claim 1, 	However Xiang does not teach wherein a difference between a sum of quantities of the pixel units and load compensation units coupled to a first gate line and a sum of quantities of the pixel units and load compensation units coupled to a second gate line adjacent to the first gate line is less than or equal to a difference between the quantity of the pixel units coupled to the first gate line and the quantity of the pixel units coupled to the second gate line. 
	However Gao teaches wherein a difference between a sum of quantities of the pixel units and load compensation units coupled to a first gate line and a sum of quantities of the pixel units and load compensation units coupled to a second gate line adjacent to the first gate line is less than or equal to a difference between the quantity of the pixel units coupled to the first gate line and the quantity of the pixel units coupled to the second gate line.  (Para 81-82. So higher resistance which is akin to more number of resistors in serial are connected to gate lines with less pixels. Which means if the number of pixels are the same, same resistance are connected. Therefore difference is equal, or if the number of pixels are different, then the difference is less).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Xiang with Gao teach wherein a difference between a sum of quantities of the pixel units and load compensation units coupled to a first gate line and a sum of quantities of the pixel units and load compensation units coupled to a second gate line adjacent to the first gate line is less than or equal to a difference between the quantity of the pixel units coupled to the first gate line and the quantity of the pixel units coupled to the second gate line in order to achieve a better image uniformity with load compensation accounting for both resistance and capacitance depending on number of pixels that the gate lines are connected to respectively.

	Regarding claim 4, Xiang already teaches the display substrate of claim 1, 	However Xiang teach do not teach wherein a sum of a quantity of load compensation units coupled to any gate line in the compensation area and a quantity of the pixel units coupled to the any gate line in the second area is less than or equal to a quantity of the pixel units coupled to each gate line in the first area.
	However Gao teach wherein a sum of a quantity of load compensation units coupled to any gate line in the compensation area and a quantity of the pixel units coupled to the any gate line in the second area is less than or equal to a quantity of the pixel units coupled to each gate line in the first area. (Fig. 2 shows the load compensation units plus the pixels in the second area are less than or same as the pixel number in the first area)
	Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Xiang with Gao to teach wherein a sum of a quantity of load compensation units coupled to any gate line in the compensation area and a quantity of the pixel units coupled to the any gate line in the second area is less than or equal to a quantity of the pixel units coupled to each gate line in the first area in order to equalize load resistance to achieve image uniformity.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (US 20180219058 A1), further in view of Kim et al. (US 20180090061 A1).
Regarding claim 9, Xiang already teaches the display substrate of claim 1, wherein each of the pixel units comprises a first pixel driving circuit and a light emitting element; 
However Xiang does not teach each load compensation unit comprises a second pixel driving circuit, a configuration and a structure of the second pixel driving circuit are the same as those of the first pixel driving circuit, a scan signal input terminal of the second pixel driving circuit is coupled with the gate line, and a data signal input terminal of the second pixel driving circuit is coupled with the data line.
However Kim teaches each load compensation unit comprises a second pixel driving circuit, a configuration and a structure of the second pixel driving circuit are the same as those of the first pixel driving circuit, a scan signal input terminal of the second pixel driving circuit is coupled with the gate line, and a data signal input terminal of the second pixel driving circuit is coupled with the data line. (Para 20, 203-206. So use of dummy pixel same as regular display pixel for load compensation)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Xiang with Kim to teach each load compensation unit comprises a second pixel driving circuit, a configuration and a structure of the second pixel driving circuit are the same as those of the first pixel driving circuit, a scan signal input terminal of the second pixel driving circuit is coupled with the gate line, and a data signal input terminal of the second pixel driving circuit is coupled with the data line in order to produce the predictable result of load compensation with the dummy pixel load structure as taught by Kim.

Regarding claim 11, Xiang and Kim already teach the display substrate of claim 9,
And Xiang further teaches wherein the light emitting element comprises an organic light emitting diode, a light emitting diode, a micro light emitting diode, or a mini light emitting diode. (Para 45)

Allowable Subject Matter
Claims 5-6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626